EXHIBIT 10.2

 

SEPARATION AGREEMENT AND RELEASE

 

The following is an agreement between Jill M. Albrinck (“Ms. Albrinck”) and
Chiquita Brands International, Inc. (the “Company”) regarding Ms. Albrinck’s
cessation of employment with the Company.

 

In consideration of the mutual promises contained in this Agreement, the Company
and Ms. Albrinck agree as follows:

 

1. Ms. Albrinck’s last day of employment with the Company will be August 31,
2004 (the “Separation Date”).

 

2. The Company will pay Ms. Albrinck all salary due through her Separation Date
and will also pay her a lump sum payment of earned and accrued, banked and/or
carryover vacation pay due under the Company’s vacation policy, payable at the
rate of Ms. Albrinck’s current base salary, less appropriate tax withholdings
and deductions. At August 31, 2004, the gross amount of such vacation pay was
$40,961.55, which represents 35.5 days.

 

3. Separation Benefits. Provided Ms. Albrinck fulfills her obligations
hereunder, the Company will provide the following separation benefits to Ms.
Albrinck:

 

(a) Separation Pay. The Company will pay Ms. Albrinck a lump sum payment of
$300,000 (“Separation Pay”) which represents fifty-two (52) weeks (the
“Separation Payment Period”) of Ms. Albrinck’s current base salary, less
appropriate tax withholdings and deductions. Payment will be made on the first
payday of the payroll processing cycle immediately following either Ms.
Albrinck’s Separation Date or the effective date of this Agreement after Ms.
Albrinck’s acceptance of it, whichever is later.

 

(b) Medical Benefits. Ms. Albrinck will retain any medical and/or dental
coverage in which she is enrolled through the last day of the month in which the
Separation Date occurs. Ms. Albrinck may extend the ChiquitaFlex medical and
dental benefits in which she is enrolled as of the Separation Date by electing
coverage under COBRA for up to eighteen (18) months. The Company will pay the
full premium for up to twelve (12) months of COBRA coverage. For the balance of
the COBRA period, Ms. Albrinck will be responsible for paying the full premium
for COBRA coverage. All other benefits in which Ms. Albrinck is enrolled or
eligible as of the Separation Date will cease as of the Separation Date.

 

(c) Outplacement Service. The Company will provide Ms. Albrinck with twelve (12)
months of Senior Executive outplacement service through either Right Management
Consultants or Drake Beam and Morin. The outplacement service will be forfeited
by Ms. Albrinck if she does not initiate outplacement services within three (3)
months following her Separation Date or the effective date of this Agreement,
whichever is later.

 

(d) Stock Options. Ms. Albrinck currently has options to purchase 150,000 shares
of Company stock, 50% of which are vested as of the Separation Date. The Company



--------------------------------------------------------------------------------

will accelerate the vesting of an additional 25%, or 37,500 shares, as of the
Separation Date. Ms. Albrinck will have twelve (12) months after the Separation
Date in which to exercise all vested stock options.

 

(e) Long Term Incentive Plan. The Company will vest as of the Separation Date
that portion of the 7,846 restricted shares granted under the Long Term
Incentive Plan on February 20, 2004 equal to 7,846 multiplied by a fraction in
which the numerator is the number of months or partial months that Ms. Albrinck
worked in 2004 and the denominator is 12. Such shares will be delivered within
thirty (30) days of the Separation Date.

 

(f) Attorney Fees. Ms. Albrinck will be entitled to attorney fees up to a
maximum of $5,000.

 

(g) Computer. Ms. Albrinck will be entitled to retain the Dell laptop computer
as her personal property with all company licensed programs removed from the
computer.

 

4. Indemnification. The Company shall indemnify and defend Ms. Albrinck from and
against all claims and causes of action which arose prior to the Separation Date
asserted against Ms. Albrinck by third parties by reason of her actions or
omissions as an Executive Officer of the Company to the extent permitted by law,
the Company’s Certificate of Incorporation or Bylaws. The Company affirms that
it will not cancel any coverage for Ms. Albrinck that exists under any director
and officer liability insurance policy maintained by the Company and will not
discriminate against Ms. Albrinck vis-à-vis other officers and former officers
in any purchase or renewal of any such policy or any purchase of an extended
reporting period under a policy that is not renewed.

 

5. Ms. Albrinck’s Post-Separation Obligations. In consideration of the payments
and benefits provided in Section 3 above, Ms. Albrinck will:

 

(a) transfer her responsibilities in an appropriate manner and take such actions
as are necessary to assure a smooth transition;

 

(b) not represent or bind the Company or enter into any agreement on behalf of
the Company at any time after the Separation Date;

 

(c) return to the Company on her Separation Date Company credit card(s),
Blackberry, cell phone, identification card and office keys;

 

(d) return to the Company not later than five (5) days after the Separation Date
all other Company property and materials, including but not limited to all
files, books, documents, records and memoranda, and repay all outstanding cash
advances. Ms. Albrinck will also file a final expense report within a reasonable
period of time after the Separation Date, if she has any unreimbursed expenses;



--------------------------------------------------------------------------------

(e) not use or disclose, directly or indirectly, to anyone not connected with
the Company any confidential, commercial or financial information, or trade or
business secrets obtained during the term of employment, or make copies of any
memoranda, books, records, customer lists, price lists or other documents
(whether on computer or not) for use outside the Company, except as specifically
authorized in writing by an officer of the Company, or as may be required by
applicable law;

 

(f) fully cooperate and assist the Company with any litigation matters or agency
proceedings for which her testimony or cooperation is requested, provided that
she is compensated for any reasonable and necessary expenses incurred or actual
income lost as a result of her cooperation and assistance;

 

(g) sign all necessary resignations from the Boards of Directors and/or officer
positions of the Company and its subsidiaries;

 

(h) for a period extending until twelve (12) months after the Separation Date,
not directly or indirectly solicit or attempt to solicit any officer or
management-level employee to leave the employ of the Company;

 

(i) not directly or indirectly interfere with or disrupt any relationship,
contractual or otherwise, between the Company and its customers, suppliers,
distributors or other similar parties or contact any customer for the purpose of
influencing the directing or transferring of any business or patronage away from
the Company.

 

(j) not directly or indirectly engage or hold an interest in any company listed
in Exhibit A or any subsidiary or affiliate of such business (the “Competing
Businesses”), or directly or indirectly have any interest in, own, manage,
operate, control, be connected with as a stockholder (other than as a
stockholder of less than five percent (5%) ), joint venturer, officer, director,
partner, employee or consultant, or otherwise engage or invest or participate
in, any business conducted by a Competing Business, for a period of twenty-four
(24) months following the Separation Date.

 

6. Remedies. Ms. Albrinck expressly acknowledges that the restrictive covenants
set forth in this Agreement, including, without limitation, the duration, the
business scope and the geographic scope of such covenants, are necessary in
order to protect and maintain the proprietary interests and other legitimate
business interests of the Company. Ms. Albrinck further acknowledges that the
remedy at law for any breach or threatened breach of this Agreement will be
inadequate and, accordingly, that the Company shall, in addition to all other
available remedies (including, without limitation, seeking such damages as it
can show it has sustained by reason of such breach), be entitled to injunctive
or any other appropriate form of equitable relief.

 

7. Confidentiality. Ms. Albrinck understands that the Company intends to file
this Agreement as an exhibit to a periodic filing with the Securities and
Exchange Commission and to disclose it in its annual meeting proxy statement.
Until such filing or disclosure is made, Ms. Albrinck will hold in confidence,
and will not disclose to anyone, any of the terms of separation



--------------------------------------------------------------------------------

other than immediate family members and advisors, except as required by law. Ms.
Albrinck shall not make any direct or indirect public derogatory remarks
concerning the Company or any of its officers, directors, employees or
shareholders, and the Company, its directors and officers and its employees
shall not make any direct or indirect public derogatory remarks concerning Ms.
Albrinck. Neither party shall initiate any contact with the press or any other
media.

 

8. General Release. In exchange for the payments and benefits identified in this
Agreement, which Ms. Albrinck acknowledges are in addition to anything of value
to which she is already entitled, Ms. Albrinck hereby releases, settles and
forever discharges the Company, its parent, subsidiaries, affiliates, successors
and assigns, together with their past and present directors, officers,
employees, agents, insurers, attorneys, and any other party associated with the
Company, to the fullest extent permitted by applicable law, from any and all
claims, causes of action, rights, demands, debts, liens, liabilities or damages
of whatever nature, whether known or unknown, suspected or unsuspected, which
Ms. Albrinck ever had or may now have against the Company or any of the
foregoing. This includes, without limitation, any claims, liens, demands, or
liabilities arising out of or in any way connected with Ms. Albrinck’s
employment with the Company and the termination of that employment, pursuant to
any federal, state or local laws regulating employment such as the Civil Rights
Act of 1964, the Civil Rights of 1991, the Americans with Disabilities Act of
1990, the Family and Medical Leave Act of 1993, the Civil Rights Act known as 42
USC 1981, the Employee Retirement Income Security Act of 1974 (“ERISA”), the
Worker Adjustment and Retraining Notification Act (“WARN”), the Fair Labor
Standards Act of 1938, as well as all federal, state and local laws, except that
this release shall not affect any rights of Ms. Albrinck for benefits payable
under any Social Security, Worker’s Compensation or Unemployment laws or rights
arising out of any breach of this Agreement by the Company.

 

9. Waiver and Release Under ADEA and OWBPA. Ms. Albrinck further expressly and
specifically waives any and all rights or claims under the Age Discrimination in
Employment Act of 1967 and the Older Workers Benefit Protection Act
(collectively the “Act”). Ms. Albrinck acknowledges and agrees that this waiver
of any right or claim under the Act (the “Waiver”) is knowing and voluntary, and
specifically agrees as follows: (a) that this Agreement and this Waiver is
written in a manner which she understands; (b) that this Waiver specifically
relates to rights or claims under the Act; (c) that she does not waive any
rights or claims under the Act that may arise after the date of execution of
this Agreement; (d) that she waives rights or claims under the Act in exchange
for consideration in addition to anything of value to which she is already
entitled; and (e) that she is hereby advised in writing to consult with an
attorney prior to executing this Agreement.

 

10. It is understood and agreed that for purposes of this Agreement the term
“Company” as used herein shall include not only Chiquita Brands International,
Inc., but also all of its direct or indirect subsidiaries or affiliated
companies, and all officers, directors, and employees of any of the foregoing.

 

11. This Agreement shall bind Ms. Albrinck’s heirs, executors, administrators,
personal representatives, spouse, dependents, successors and assigns.



--------------------------------------------------------------------------------

12. This Agreement shall not be construed as an admission by the Company of any
wrongdoing or any violation of any federal, state or local law, regulation or
ordinance, and the Company specifically disclaims any wrongdoing whatsoever
against Ms. Albrinck on the part of itself, its employees, representatives or
agents.

 

13. Neither this Agreement, nor any right or interest hereunder, shall be
assignable by Ms. Albrinck, her beneficiaries or legal representatives, without
the prior written consent of an officer of the Company.

 

14. This Agreement sets forth the entire agreement between the parties and
supersedes any and all prior agreements or understandings between the parties.
The terms of this Agreement may not be modified other than in a writing signed
by the parties.

 

15. This Agreement shall in all respects be interpreted, enforced and governed
by the laws of the State of Ohio. The parties agree that any action relating in
any manner to this Agreement or to Ms. Albrinck’s relationship with the Company
must be pursued in federal or state court located in Hamilton County, Ohio, and
the parties specifically consent and submit to the jurisdiction of the courts in
Hamilton County, Ohio.

 

16. If any provision of this Agreement is determined to be unenforceable by any
court, then such provision will be modified or omitted to the extent necessary
to make the remaining provisions of this Agreement enforceable.

 

17. Ms. Albrinck acknowledges that she understands that she has twenty-one (21)
days after receipt of this Agreement to decide whether to accept it and that she
may revoke any acceptance of this Agreement within seven (7) days of such
acceptance. This Agreement shall not become effective until the seven (7) day
revocation period has expired.

 

TAKE THIS AGREEMENT HOME, READ IT AND CAREFULLY CONSIDER ALL OF ITS PROVISIONS
BEFORE SIGNING IT. IT INCLUDES A RELEASE OF KNOWN AND UNKNOWN CLAIMS.

 

IN WITNESS HEREOF, the Company hereby offers this Agreement to Ms. Albrinck on
this 31 day of August, 2004.

 

CHIQUITA BRANDS INTERNATIONAL, INC. By:  

/s/ Barry Morris

--------------------------------------------------------------------------------

    Barry Morris     Vice President     Human Resources



--------------------------------------------------------------------------------

ACCEPTANCE

 

I hereby agree to the terms of this Agreement and acknowledge my acceptance of
it this 17th day of September, 2004.

 

WITNESS:

 

/s/ K. Krumpack

--------------------------------------------------------------------------------

 

/s/ Jill M. Albrinck

--------------------------------------------------------------------------------

    Jill M. Albrinck